DETAILED ACTION
This action replaces the action mailed on 11/25/2022.  The action mailed on 11/22/2022 was missing the section on double patenting that has been included here.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of an amendment, filed 10/11/2022, in which claims 85 and 93 were amended.  Claims 68-105 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species (A) Cas9 endonuclease, (B) E4orf6 as the agent that enhances homologous recombination, (C) an HPV18 E7 anti-DNA sensing agent, (D) a PD1 gene sequence of claim 93; (E) tumor infiltrating lymphocytes as the lymphocyte, and (F) a T cell receptor transgene of claim 95 in the reply filed on 10/11/2022 is acknowledged.
Claim 105 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claims 86-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claims 68-85 and 89-104 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed on 11/25/2022.

Drawings
The drawings were received on 9/3/2019.  These drawings are acceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 110, 120, 130, 140 and 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figures 22, 38, 39, 43, 44 and 75.  The sequences do not appear to be in the sequence listing.

Specific deficiency #2 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
	The substitute specification, filed 9/3/2019, has been entered.

The disclosure is objected to because of the following informalities: The prime designation is missing for the 2 position and/or 3 position of the sugar at paragraphs [00389], [00390], [00393] and [00557].
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [00323].

The use of the terms GLUTAMAX (paragraph [00522]), RAPIDSPHERES (paragraph [00522]), DYNABEADS (paragraph [000523]), NUCLEOFECTOR (paragraphs [00352], [00472] and [00524]), AMAXA (paragraphs [0025], heading above paragraph [00524], [00524] and [00531]; Table 2), NEON (paragraphs [00122], heading above paragraph [00525], [00525] and [00555]), TRANSIT (paragraph [00526]), SMARTFLARE (paragraphs [00526] and [00527]), EFLOUR (paragraph [00528]), ACCUPRIME (paragraphs [00537] and [00548]),  which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 68 is objected to because of the following informalities:  the phrase “said polynucleotide encoding said endonuclease introduces a genomic disruption in a gene sequence in a plurality of primary lymphocytes of said population” should be amended to recite “said endonuclease introduces a genomic disruption in a gene sequence in a plurality of primary lymphocytes of said population.”  The phrase “said polynucleotide encoding” should be deleted, because it is clear that the endonuclease is what introduces the genomic disruption, and not the polynucleotide itself.  Appropriate correction is required.

Claim 97 is objected to because of the following informalities:  the term 2’-O-Methyl 3’-phophorothioate is misspelled.  The term is missing the prime designations for the positions of the modifications.  Appropriate correction is required.

Claim 98 is objected to because of the following informalities:  the term 2’-O-Methyl 3’-phophorothioate is misspelled.  The term is missing the prime designation for the position of the modification.   See paragraph [0052] of the specification.  Appropriate correction is required.

Claim 99 is objected to because of the following informalities:  the phase “said a population” should be amended to recite “said population” to improve the grammar of the claim.  Appropriate correction is required.

Claim 103 is objected to because of the following informalities:  the phrase “said polynucleotide encoding said endonuclease introduces a genomic disruption in a gene sequence in a plurality of primary lymphocytes of said population” should be amended to recite “said endonuclease introduces a genomic disruption in a gene sequence in a PD1 or CTLA-4 gene sequence.”  The phrase “said polynucleotide encoding” should be deleted, because it is clear that the endonuclease is what introduces the genomic disruption, and not the polynucleotide itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-85 and 89-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation "said population of human primary lymphocytes ex vivo" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of the claim states, “method of producing a population of genetically modified human primary lymphocytes.”  The first recited step of the method is “introducing a clustered regularly interspaced short palindromic repeats (CRISPR) system into said population of human primary lymphocytes ex vivo.”  The stated purpose of the method is to modify human primary lymphocytes.  Thus, it is clear that the starting population is not yet modified, and the preamble does not provide proper antecedent basis for the cells of the first recited “introducing step.”  It would be remedial to replace the phrase “said population of human primary lymphocytes ex vivo" with the phrase “a population of human primary lymphocytes ex vivo."
	Claim 68 is vague and indefinite in that the metes and bounds of the phrase “after said endonuclease is introduced” are unclear.  The phrase is unclear in that the claim does not comprise a step of introducing an endonuclease.  The first recited step recites “introducing a clustered regularly interspaced short palindromic repeats (CRISPR) system into said population of human primary lymphocytes ex vivo, wherein said CRISPR system comprises a polynucleotide encoding an endonuclease and a guide ribonucleic acid (gRNA).”  First, it is unclear whether the polynucleotide encodes both the endonuclease and the guide RNA, or whether the polynucleotide encodes only the endonuclease, and guide RNA is introduced directly.  Second, the first recited “introducing step” does not provide antecedent basis doe “said endonuclease is introduced.”  It would be remedial to clarify the structure of what is introduced, and what the AAV vector is introduced after.  
Claims 69-85 and 89-102 depend from claim 68 and are rejected for the same reasons applied to claim 68.
Claim 73 recites the limitation "said cellular receptor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “said cellular receptor” with the phrase “encodes a cellular receptor.”
Claim 74 recites the limitation "said cellular receptor gene sequence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “said cellular receptor gene sequence” with the phrase “said gene sequence.”
Claim 90 recites the limitation "said protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “said protein” with the phrase “said anti-DNA sensing agent.”
Claim 91 depends from claim 90 and is rejected for the same reason applied to claim 90.
Claim 103 recites the limitation "said population of human primary lymphocytes ex vivo" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of the claim states, “method of producing a population of genetically modified human primary lymphocytes.”  The first recited step of the method is “introducing a clustered regularly interspaced short palindromic repeats (CRISPR) system into said population of human primary lymphocytes ex vivo.”  The stated purpose of the method is to modify human primary lymphocytes.  Thus, it is clear that the starting population is not yet modified, and the preamble does not provide proper antecedent basis for the cells of the first recited “introducing step.”  It would be remedial to replace the phrase “said population of human primary lymphocytes ex vivo" with the phrase “a population of human primary lymphocytes ex vivo."

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 95 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 95 encompasses the provision of a genus of transgenes encoding a T cell receptor (TCR), or functional fragment or variants thereof.  The claim does not provide a minimum length for the fragments, which can be one or more amino acids.  The claim does not provide a limit to the type or number of variant positions in the T cell receptor.  Yet, the fragments and variants must be functional.  The specification defines the term “function” and its grammatical equivalents to mean “the capability of operating, having, or serving an intended purpose.”  See paragraph [00202].  Thus, the claim encompasses a genus of transgenes encoding a protein defined primarily as having a function, but without tying a particular function to a specific structure or structural element.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification discloses that a “transgene” can be an “engineered T cell receptor.”  See paragraph [00212].  The specification discloses that a T cell receptor can comprise alpha, beta, gamma and/or delta chain protein capable of recognizing and binding to at least one epitope (e.g., paragraph [00300]).  The specification indicates that Figs. 22 and 26 show functional TCR (e.g., paragraph [00300]).  At paragraph [00300], the specification states the following with regard to functional TCRs:
A TCR can comprise only one of the alpha chain or beta chain sequences as defined herein (e.g., in combination with a further alpha chain or beta chain, respectively) or may comprise both chains. A TCR can comprise only one of the gamma chain or delta chain sequences as defined herein (e.g., in combination with a further gamma chain or delta chain, respectively) or may comprise both chains. A functional TCR maintains at least substantial biological activity in the fusion protein. In the case of the alpha and/or beta chain of a TCR, this can mean that both chains remain able to form a T cell receptor (either with a non-modified alpha and/or beta chain or with another fusion protein alpha and/or beta chain) which exerts its biological function, in particular binding to the specific peptide-MHC complex of a TCR, and/or functional signal transduction upon peptide activation. In the case of the gamma and/or delta chain of a TCR, this can mean that both chains remain able to form a T cell receptor (either with a non-modified gamma and/or delta chain or with another fusion protein gamma and/or delta chain) which exerts its biological function, in particular binding to the specific peptide-MHC complex of a TCR, and/or functional signal transduction upon peptide activation. A T cell can also comprise one or more TCRs. AT cell can also comprise a single TCRs specific to more than one target.

The specification describes the engineered T cell receptor (TCR) sequence of SEQ ID NO: 152 at Table 10.  No description is provided of fragments or variants of TCRs that retain function.
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of full-length TCR alpha, beta, gamma and delta chains known in the art to be functional.  The results are not necessarily predictive of fragments and variants that will retain function.  Thus, one cannot envision the fragments and variants that would necessarily meet the functional requirement of the claim.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of fragments or variants representative of the extremely large genus that is presently claimed.  The prior art indicates that multiple chains are required and stability of the assembly can be an issue (Wilson et al. Current Opinion in Structural Biology, Vol. 7, pages 839-848, 1997; e.g., page 839, TCR production).  
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claim 95.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 68, 69, 71, 72, 74, 75, 77, 78, 80-85, 100 and 101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference).
Claim 68 is interpreted as requiring the introduction of a clustered regularly interspaced short palindromic repeats (CRISPR) system into a population of human primary lymphocytes ex vivo, where the CRISPR system comprises a polynucleotide encoding an endonuclease, and a polynucleotide encoding a guide ribonucleic acid (gRNA), and where an adeno-associated virus (AAV) vector that comprises a transgene is introduced into the population of primary lymphocytes ex vivo after said polynucleotide encoding said endonuclease is introduced.  See the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented above.
Regarding claims 68, 81 and 82, Gwiazda et al teach obtaining primary human T-cells (e.g., page 1579, Primary human T-cell electroporation).  Gwiazda et al teach electroporating the primary human T-cells with mRNA encoding Cas9 ex vivo (e.g., page 1579, Primary human T-cell electroporation; page 1574, right column, last partial paragraph).  After electroporation of the mRNA encoding the Cas9 endonuclease, the cells were transduced with an AAV vector encoding a guide RNA and an AAV donor vector encoding a transgene (e.g., page 1579, Primary human T-cell electroporation; page 1574, right column, last partial paragraph; Figs. 5 and S7).  Gwiazda et al teach that the transgene is integrated into a genomic disruption with in the CCR5 gene in at least about 20% of cells in the population (e.g., paragraph bridging pages 1574 and 1577 and 1578).
Regarding claim 69, Gwiazda et al teach that the AAV vector comprising the transgene was introduced 2-4 hours after electroporation of the cells with mRNA encoding Cas9 (e.g., page 1579, Primary human T-cell electroporation; page 1574, right column, last partial paragraph).
Regarding claims 71 and 72, Gwiazda et al teach that the rates of T-cell expansion were not affected by the targeting process with increasing cell number at 15 days post introduction of the AAV vector (e.g., paragraph bridging pages 1574 and 1577 and 1578; Fig. 5C).  Thus, at least about 20% of cells of the genetically modified cells express the transgene 15 days post-electroporation and at least about 70% of cells are viable at 14 days post-introduction.
Regarding claims 74 and 75, Gwiazda et al teach the method where the transgene is integrated into a double strand break produced by Cas9/gRNA complex in the CCR5 cellular receptor gene sequence (e.g., paragraph bridging pages 1574 and 1577 and 1578; Fig. S7).
Regarding claim 77, Gwiazda et al teach the method where the AAV comprising the transgene is introduced into the T-cells by transduction (e.g., Fig. 5C).
Regarding claim 78, Gwiazda et al teach the method where the AAV comprising the transgene is a recombinant AAV (e.g., page 1579, Primary human T-cell electroporation).
Regarding claim 80, Gwiazda et al teach modification of the AAV to comprise the sequences encoding the guide RNA, TCR and GFP and to delete the AAV capsid gene, which is supplied in trans by helper (e.g., page 1579, Production of recombinant AAV6 vectors; Fig. 4a).
Regarding claims 83-85, Gwiazda et al teach the method further comprising introducing E4orf6 (e.g., paragraph bridging pages 1574 and 1577 and 1578; Fig. 5c).
Regarding claims 100 and 101, Gwiazda et al teach the method where the transgene is integrated into the targeted genomic location of the CCR5 gene (e.g., paragraph bridging pages 1574 and 1577 and 1578; Figs. 5c and S7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 70, 76 and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference) in view of Hendel et al (Nature Biotechnology, Vol. 33, No. 9, pages 985-989, pages 1/2-2/2 of Online Methods, and pages 1/27-27/27 of Supplementary Information, June 29, 2015; see the entire reference).
The teachings of Gwiazda et al are described above and applied as before.
Gwiazda et al do not teach the method where the guide RNA is electroporated into the cell, such that the CRISPR system is introduced by electroporation.  Gwiazda et al do not teach the method where the guide RNA comprises a 2’-O-Methyl 3’phophophorothioate modification at the 5’ end of the gRNA, the 3’ end of the gRNA, or both.  Gwiazda et al do not teach disruption in at least about 50% of cells.
Hendel et al teach chemical modification of both the 5’ and 3’ ends of sgRNAs for genome editing with CRISPR Cas9, where the ends are modified with 2’-O-methyl 3’phosphorothioate (MS) (e.g., page 985, paragraph bridging columns; page 985, right column, full paragraph; Fig. 1).  Hendel et al teach that the modification of the sgRNA increased the indel frequency to 68% from 2.4% at the IL2RG locus (e.g., top of page 986).  Hendel et al teach that similar results were obtained with the CCR5 target (e.g., paragraph bridging pages 986-987; Fig. 1C).  Hendel et al teach the electroporation of the guide RNA into cells for editing (e.g., page 987, right column, 2nd full paragraph).  Further, Hendel et al suggest the simplification of the CRISPR-Cas system into a purely RNA system, which allows for transient delivery of the nuclease (e.g., page 989, left column, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of editing the CCR5 gene in primary T cells of Gwiazda et al to include the electroporation of the 2’-O-Methyl 3’phophophorothioate modified 5’ and 3’ end guide RNA as taught by Hendel et al, because both Gwiazda et al teach it is within the ordinary skill in the art to use a CRISPR system comprising Cas9 and guide RNA to edit the CCR5 gene in cultured cells.  Gwiazda et al teach the electroporation of mRNA encoding Cas9, and Hendel et al teach electroporation of an all RNA system containing the chemically modified guide RNA.  One would have had a reasonable expectation of success in electroporating the cells of Gwiazda et al with mRNA encoding Cas9 and the chemically modified guide RNA to achieve gene editing at a frequency of at least about 50% of the population of T cells.  Gwiazda et al teach that chemical modification greatly increases the editing efficiency relative to unmodified guide RNA.  
One would have been motivated to make such a modification in order to receive the expected benefit of increasing the editing efficiency as taught by Hendel et al.  

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference) in view of Veldwijk et al (Cytotherapy, Vol. 12, pages 107-112, 2010; see the entire reference).
The teachings of Gwiazda et al are described above and applied as before.
Gwiazda et al do not teach the method where the AAV vector is a chimeric AAV vector.
Veldwijk et al teach a panel of pseudotyped AAV vectors that are designated AAV2/x and contain the vector genome of serotype 2, and the capsid of serotype x (e.g., Abstract).  Veldwijk et al teach that AAV2/6 vectors were the most efficient transgene expressing vectors in peripheral blood progenitor cells (e.g., Abstract; Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genetic modification including transduction of primary T cells with AAV of Gwiazda et al to include the use of the chimeric AAV2/6 taught by Veldwijk et al, because Gwiazda et al teach it is within the ordinary skill in the art to use AAV with an AAV6 capsid to achieve sufficient transduction efficiencies of human primary T-cells an CD34+ cells, and Veldwijk et al teach that chimeric AAV2/6, which contains an AAV6 capsid, provided efficient transduction of CD34+ cells.  One would have made such a substitution in order to achieve the expected result of efficiently transducing the primary T-cells.  One would have been motivated to make such a modification in order to increase the number and type of AAV vectors suitable for the process.

Claims 70, 73, 76, 92-95 and 102-104 are rejected under 35 U.S.C. 103 as being unpatentable over Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference) in view of Zhao et al (WO 2016/069283 A1, cited as reference 80 on the IDS filed 5/26/2020; see the entire reference).
The teachings of Gwiazda et al are described above and applied as before.
Gwiazda et al do not teach genomic disruption in at least about 50% of cells in the population of lymphocytes.  Gwiazda et al do not teach the electroporation of guide RNA such that the CRISPR system is introduced by electroporation.  Gwiazda et al do not each the method where a PD1 gene and a TRAC or TCRB gene is disrupted, and where a T cell receptor (TCR) transgene is integrated into the disruption.  Gwiazda et al do not teach that the T cells are tumor infiltrating lymphocytes.  Gwiazda et al do not each administering the genetically modified T cells to a subject.
Zhao et al note that the prior art taught RNA transfection of T cells with T cell receptor (TCR) RNA to generate cells for therapy (e.g., page 1, lines 15-28).  Zhao et al teach that the native alpha/beta TCR proteins can combine with the transgenic TCR proteins to hamper expression and function of the desired transgenic TCR (e.g., page 2, liens 5-24).  Zhao et al teach that PD1 is an inhibitor of signaling pathways in T cells and that enhanced anti-tumor immunity results from blockade of PD-1 (e.g., page 36, lines 4-7).  Zhao et al each that this suggest a potential to improve the efficiency of immunotherapies by inhibiting the PD-1 pathway by depleting PD-1 (e.g., page 36, lines 4-10).  To overcome these issues, Zhao et al teach the down-regulation of TCRA, TCRB and PD1 genes by disruption with a CRISPR system comprising Cas9 and a guide RNA (e.g., page 36, line 18 to page 39, line 2).  Further, Zhao et al teach the introduction of a nucleic acid encoding a modified T cell receptor (TCR) comprising affinity for a surface antigen on a target cell into the T cell (e.g., page 39, line 9 to page 41, line 31).  Zhao et al teach the introduction of nucleic acids into the T cell as RNA, where introduction is by electroporation (e.g., page 55, lines 5-21; paragraph bridging pages 59-60).  Zhao et al teach that electroporation results in only a slight reduction in cell viability (e.g., page 81, lines 19-21).  Zhao et al teach guide RNA targeting TRAC, TCRB and PD1 (e.g., page 75, lines 8-28).  Zhao et al teach in vitro transcribed RNA encoding Cas9 and guide RNA (e.g., page 75, lines 8-28).  Zhao et al teach the electroporation of the cells with Cas9 RNA and guide RNA (e.g., page 76, lines 22-25).  Zhao et al each targeting efficiencies of TRAC and TCRB of more than 50%, where the efficiency of targeting was greatly improved by the delivery of additional guide RNA (e.g., paragraph bridging pages 81-82; paragraph bridging pages 95-96).  Zhao et al teach that a targeting efficiency of greater than 80% at the protein level can routinely be achieved for a single gen disruption, and triple gene disruption can be achieved at 65% without any purification and selection (e.g., paragraph bridging pages 101-102).  Zhao et al teach that multiple genes can be simultaneously disrupted with CRISPR/Cas in T cells (e.g., page 85, lines 1-12).  Zhao et al teach that the T cells can be obtained from a subject from tumor tissue (paragraph bridging pages 60-61).  Zhao et al teach that the modified T cells are administered to a subject as a pharmaceutical composition (e.g., page 68, line 9 to page 74, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genetic modification of T cells of Gwiazda et al to substitute the T cell of Gwiazda et al with the T cell isolated from a tumor (tumor infiltrating lymphocyte) of Zhao et al, because both Gwiazda et al and Zhao et al teach the genetic modification of cultured T cells, and Zhao et al teach that the T cells that are to be modified can be isolated from a subject’s tumor.  One would have made such a modification in order to receive the expected benefit of providing a genetically modified T cell according to the disclosed method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genetic modification of T cells of Gwiazda et al to include the electroporation of the guide RNA with the mRNA encoding Cas9 as taught by Zhao et al, because both Gwiazda et al and Zhao et al teach it is within the ordinary skill in the art to introduce the components of a CRISPR system to a T cell, and both teach electroporation of mRNA encoding Cas9.  It would have been obvious to substitute the AAV delivery of nucleic acid encoding guide RNA with the direct electroporation of gRNA with the mRNA encoding Cas9 in order to provide all components to the cell in a single electroporation process.  One would have been motivated to make such a modification in order to receive the expected benefit of providing increased efficiency of disruption, such as more than 50%, as taught by Zhao et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genetic modification of T cells of Gwiazda et al to substitute the disruption of the CCR5 gene and introduction of a transgene with the disruption of the TRAC, TCRB and PD1 genes and introduction of a TCR transgene as taught by Zhao et al, because Gwiazda et al teach it is within the skill of the art to use a CRISPR/Cas9 system to disrupt three genes using the system and to further introduce a sequence encoding for a TCR.  One would have been motivated to make such a modification in order to remove the endogenous TCR gene expression to allow for only transgenic TCR expression in the cell, while also removing the inhibitor PD1 signal from the cell.  Further, it would have been obvious to administer the cell to a subject in order to treat a disease targeted by the TCR as taught by Zhao et al.  One would have been motivated to use the modified cells due to their improved properties regarding the loss of endogenous TCR expression and inhibition of PD-1 signaling.

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference) in view of Jeon et al (BMC Biotechnology, 10: 70, 2010, printed as pages 1/9-9/9; see the entire reference).
The teachings of Gwiazda et al are described above and applied as before.
Gwiazda et al do not teach culturing the primary T cells in a serum free medium.
Jeon et al teach that there is considerable interest in developing an in vitro system to expand human cytotoxic T lymphocytes for use in adoptive immune therapies without serum supplementation (e.g., page 1/9).  Jeon et al teach that serum supplement significantly affects experimental results, because of a large number of poorly defined components including growth factors, antibodies, and other immunologically active substances vary in concentration between batches (e.g., page 1/9, right column, full paragraph).  Jeon et al teach that a serum free medium would allow the standardization of in vitro expansion of the cytotoxic T lymphocytes (e.g., page 1/9, right column, full paragraph).  Jeon et al teach a serum free medium for in vitro expansion of T lymphocytes, which is the basal SFM supplemented with 3.3× of cholesterol (13.2 mg/l) and 0.1× of polyamine supplement (Sigma, #P8483) (e.g., page 2/9, paragraph bridging columns; page 3/9, paragraph bridging columns; Table 1).  Jeon et al teach the serum free medium supplemented with cholesterol and polyamine provides better or at least equivalent performance with respect to growth, variation in cell population and cytotoxicity as compared to serum containing medium (e.g. page 6/9, right column, last full paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modifying and culturing primary T cells of Gwiazda et al to include the culture in serum free medium as taught by Jeon et al, because both Gwiazda et al and Jeon et al teach it is within the ordinary skill in the art to culture primary T cells.  One would have been motivated to use the serum free medium of Jeon et al to standardize the culture conditions to avoid unknown components present in serum while maintaining culture performance as taught by Jeon et al.

Claims 89-91 are rejected under 35 U.S.C. 103 as being obvious over Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016; see the entire reference) in view of Lau et al (Science, Vol. 350, No. 6260, pages 568-571, September 24, 2015; see the entire reference).
The teachings of Gwiazda et al are described above and applied as before.  Further, Gwiazda et al teach that limitations in vector systems for nuclease or recombination template delivery are posed by primary cells’ robust capacity to detect the presence of cytosolic DNA and consequent generation of antiviral or proapoptotic signals, including cGAS DNA sensing and arming STING on the endoplasmic reticulum (e.g., page 1570, paragraph bridging columns; citations 7-8).
Gwiazda et al do not teach the method further comprising introducing an anti-DNA sensing agent that is HPV18 E7 into the population of human primary lymphocytes.
Lau et al teach a retroviral expression vector encoding HPV18 E7 (e.g., page 569, paragraph bridging middle and right columns).  Lau et al teach the introduction of the retroviral vector into primary mouse embryonic fibroblasts (MEFs) (e.g., page 569, paragraph bridging middle and right columns).  Lau et al teach that HPV18 E7 inhibited DNA-activated signaling in the cells (e.g., page 569, paragraph bridging columns; Fig. 1D).  Lau et al teach that HPV18 E7 antagonizes the cGAS-STING pathway by binding STING (e.g., Abstract; page 570, middle column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of genetic modification of T cells of Gwiazda et al to include the introduction of HPV18 E7 as taught by Lau et al, because Gwiazda et al teach that cytosolic DNA sensing through the generation of antiviral signals, including cGAS DNA sensing and arming STING pose a challenge for the delivery of nuclease or recombination templates to primary cells, and Lau et al teach it is within the ordinary skill in the art to express HPV18 E7 in a primary cell to result in antagonizing the cGAS-STING pathway.  One would have made such a modification in order to achieve the predictable result of antagonizing the cGAS-STING pathway during deliver of the DNA recombination template of Gwiazda et al.
One would have been motivated to make such a modification in order to receive the expected benefit of antagonizing the cGAS-STING pathway as taught by Lau et al for the purpose of overcoming the obstacle presented by the pathway to the delivery of recombination templates to primary cells as taught by Gwiazda et al.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-85, 89-92, 94-101 and 104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81, 85-97 and 101-111 of copending Application No. 16/389,586 (hereinafter the ‘586 application) in view of Gwiazda et al (Molecular Therapy, Vol. 24, No. 9, pages 1570-1580, and pages 1/7-7/7 of Supplementary Information, June 28, 2016).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 81 of the ‘586 application is drawn to a “method of treating cancer in a human subject, the method comprising: introducing a clustered regularly interspaced palindromic repeats (CRISPR) system into a population of human primary lymphocytes ex vivo, wherein said CRISPR system comprises a Cas endonuclease or a polynucleotide encoding said Cas endonuclease, and a guide ribonucleic acid (gRNA), wherein said endonuclease introduces a genomic disruption in a cytokine inducible SH2-containing protein (CISH) gene sequence in a plurality of primary lymphocytes of said population, wherein said genomic disruption suppresses expression of said CISH gene, and wherein said gRNA comprises a sequence that binds to a nucleic acid sequence adjacent to the genomic disruption; introducing an adeno-associated virus (AAV) vector that comprises a transgene into said population of primary lymphocytes ex vivo, wherein said transgene is integrated into a genomic disruption in at least 20% of primary lymphocytes in said population, to thereby produce a population of genetically modified human primary lymphocytes, and administering said population of genetically modified human primary lymphocytes to the hu7man subject in an amount sufficient to treat the cancer.”  Claim 81 of the ‘856 application does not specify that the step of introducing the AAV occurs after the step of introducing the CRISPR system.  However, it would have been obvious to carry out the steps in the order presented in the claim in order to achieve the predictable result of providing all of the components necessary for transgene integration.  Furthermore, it would have been obvious, because Gwiazda et al teach that delivery of mRNA encoding Cas9 2-4 hours prior to delivery of the transgene by AAV transduction is more reliable than introducing each in the reverse order (e.g., page 1571, left column, 1st paragraph; page 1574, right column, last partial paragraph; page 1579, Primary human T-cell electroporation).  Gwiazda et al teach that the rates of T-cell expansion were not affected by the targeting process with increasing cell number at 15 days post introduction of the AAV vector (e.g., paragraph bridging pages 1574 and 1577 and 1578; Fig. 5C).  Thus, at least about 20% of cells of the genetically modified cells express the transgene 15 days post-electroporation and at least about 70% of cells are viable at 14 days post-introduction.  One would have made such a modification in order to use a more reliable protocol.  Accordingly, instant claims 68-72, 92 and 104 are not patentably distinct from claim 81 of the ‘586 application.
Claim 85 of the ‘586 application specifies that the transgene is a cellular receptor.  Accordingly, instant claim 73 is not patentably distinct from the claims of the ‘586 application.
Claim 86 of the ‘586 application specifies that disruption is a double strand break.  Accordingly, instant claim 74 is not patentably distinct from the claims of the ‘586 application.
Claim 87 of the ‘586 application specifies that the transgene is integrated into a double strand break.  Accordingly, instant claim 75 is not patentably distinct from the claims of the ‘586 application.
Claim 88 of the ‘586 application specifies that the CRISPR system is introduced into the population of primary lymphocytes by electroporation.  Accordingly, instant claim 76 is not patentably distinct from the claims of the ‘586 application.
Claim 89 of the ‘586 application specifies that the AAV vector is introduced into said population of primary lymphocytes by transduction.  Accordingly, instant claim 77 is not patentably distinct from the claims of the ‘586 application.
Claim 90 of the ‘586 application specifies that the AAV vector is selected from the group consisting of a recombinant AAV (rAAV) vector, a hybrid AAV vector, a chimeric AAV vector, a self-complementary AAV (scAAV) vector, and any combination thereof.  Accordingly, instant claim 78 is not patentably distinct from the claims of the ‘586 application.
Claim 91 of the ‘586 application specifies that the AAV vector is a chimeric AAV vector.  Accordingly, instant claim 79 is not patentably distinct from the claims of the ‘586 application.
Claim 92 of the ‘586 application specifies that the AAV vector comprises a modification in at least one AAV capsid gene sequence.  Accordingly, instant claim 80 is not patentably distinct from the claims of the ‘586 application.
Claims 93 and 94 of the ‘586 application limit the Cas endonuclease to Cas9.  Accordingly, instant claims 81 and 82 are not patentably distinct from the claims of the ‘586 application.
Claim 95 of the ‘586 application requires the method to further comprise introducing an agent that enhances homologous recombination into said population of human primary lymphocytes ex vivo.  Accordingly, instant claim 83 is not patentably distinct from the claims of the ‘586 application.
Claim 96 of the ‘586 application requires that said agent that enhances homologous recombination is a viral protein.  Accordingly, instant claim 84 is not patentably distinct from the claims of the ‘586 application.
Claim 97 of the ‘586 application limits the viral protein to E4orf6.  Accordingly, instant claim 85 is not patentably distinct from the claims of the ‘586 application.
Claim 101 of the ‘586 application requires the method to further comprise introducing an anti-DNA sensing agent into said population of human primary lymphocytes ex vivo.  Accordingly, instant claim 89 is not patentably distinct from the claims of the ‘586 application.
Claim 102 of the ‘586 application limits the anti-DNA sensing agent to a viral protein.  Accordingly, instant claim 90 is not patentably distinct from the claims of the ‘586 application.
Claim 103 of the ‘586 application limits the anti-DNA sensing agent to HPV18 E7.  Accordingly, instant claim 91 is not patentably distinct from the claims of the ‘586 application.
Claim 104 of the ‘586 application limits the lymphocytes to T cells, B cells, NK cells, or tumor infiltrating lymphocytes.  Accordingly, instant claim 94 is not patentably distinct from the claims of the ‘586 application.
Claim 105 of the ‘586 application requires the transgene to encode a T cell receptor (TCR) or a chimeric antigen receptor (CAR), or a functional fragment or variant thereof.  Accordingly, instant claim 95 is not patentably distinct from the claims of the ‘586 application.
Claim 106 of the ‘586 application requires the guide RNA to comprise a phosphodiester modification, an 0-methyl ribose modification, or both a phosphodiester modification and an 0-methyl ribose modification.  Accordingly, instant claim 96 is not patentably distinct from the claims of the ‘586 application.
Claim 107 of the ‘586 application requires the guide RNA to comprise a 2-0-Methyl 3-phosphorothioate modification.  Accordingly, instant claim 97 is not patentably distinct from the claims of the ‘586 application.
Claim 108 of the ‘586 application requires the guide RNA to comprise a 2-0-Methyl 3-phosphorothioate modification at the 3' end of the gRNA, the 5' end of the gRNA, or both.  Accordingly, instant claim 98 is not patentably distinct from the claims of the ‘586 application.
Claim 109 of the ‘586 application requires the population of human primary lymphocytes to be cultured in a serum free medium.  Accordingly, instant claim 99 is not patentably distinct from the claims of the ‘586 application.
Claim 110 of the ‘586 application requires the transgene to be integrated into a specific targeted genomic location.  Accordingly, instant claim 100 is not patentably distinct from the claims of the ‘586 application.
Claim 111 of the ‘586 application requires the transgene to be integrated into the targeted disruption.  Accordingly, instant claim 101 is not patentably distinct from the claims of the ‘586 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699